Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H04-123898 (hereinafter JP ‘898).
As regarding claim 1, JP ‘898 discloses the claimed invention for a dust solidification apparatus comprising: an apparatus body; a hopper (10) for storing dust, the hopper being provided on the apparatus body; a forming member (21) provided within the hopper, the forming member having a forming hole (fig. 3; no number); and a pressurizing rod (4 (right one) of fig. 3) that is configured to freely advance and withdraw with respect to the forming hole, wherein the pressurizing rod advances into the forming hole to solidify dust loaded therein, thereby obtaining a solidified substance, and the forming hole has openings that are open within the hopper.

    PNG
    media_image1.png
    430
    706
    media_image1.png
    Greyscale

As regarding claim 2, JP ‘898 discloses all of limitations as set forth above.  JP ‘898 discloses the claimed invention for a closing rod (4 (left one) of fig. 3) facing the pressurizing rod, wherein the forming hole is a structure that penetrates through the forming member, the closing rod is configured to freely advance into and withdraw from a first opening (fig. 3; no number) of the forming hole, and the pressurizing rod is configured to freely advance into and withdraw from a second opening (fig. 3; no number) of the forming hole.
As regarding claim 3, JP ‘898 discloses all of limitations as set forth above.  JP ‘898 discloses the claimed invention for wherein a first wall and a second wall are provided facing the first opening and the second opening of the forming hole, respectively, a first hole and a second hole that are each positioned on an axis of the forming hole and that have one or both of the closing rod and the pressurizing rod reciprocating therein are formed on the first wall and the second wall, and the solidified substance solidified by the pressurizing rod and the closing rod within the forming hole is transportable to the outside of the hopper through the first hole or the second hole together with the closing rod and the pressurizing rod (annotated fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP H04-123898 (hereinafter JP ‘898).
As regarding claim 6, JP ‘898 discloses all of limitations as set forth above.  JP ‘898 discloses the claimed invention except for wherein the closing rod and the pressurizing rod have a cross-section formed into a circular or polygonal contour shape.  The shape of a structural feature is considered a matter of choice which a person of ordinary skill in the art before the effective filing date of the invention was made would find obvious absent persuasive evidence that particular configuration is significant, see In re Dailey, 149 USPQ 47.
As regarding claim 7, JP ‘898 discloses all of limitations as set forth above.  JP ‘898 discloses the claimed invention except for wherein the closing rod and the pressurizing rod are formed so as to have a maximum dimension, through the center of the cross-section, of 10 mm to 100 mm, and the forming hole is formed so as to have a gap of 0.2 mm to 2 mm with respect to the closing rod and the pressurizing rod.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the closing rod and the pressurizing rod are formed so as to have a maximum dimension, through the center of the cross-section, of 10 mm to 100 mm, and the forming hole is formed so as to have a gap of 0.2 mm to 2 mm with respect to the closing rod and the pressurizing rod in order to enhance apparatus performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 4 contains allowable subject matter because prior art does not teach fairly suggested wherein a discharge hole that intersects with the first hole or the second hole and that extends in a vertical direction is formed in the apparatus body, proximate to the outside of the hopper, and when the solidified substance sandwiched between the closing rod and the pressurizing rod is moved into the discharge hole, the solidified substance is dropped into and discharged by the discharge hole.
Claim 5 depend on claim 4; and hence is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773